Richard Collicot plaint, agt Sampson Sheafe Defendt in an action of the case upon a reveiw hee being assignee of Leivt Richd Cooke & the assignement confirmed by an act of the Generall Court to the assignes in the behalfe of Rebecca Hawkins wife to Thomas Hawkins & Attourny to her saide husband for witholding her just right of thirds of the houseing & Land formerly Mortgaged to mr Thacher & mr Sheafe upon condition that when hee had sold the houseing & land Shee should receive her third part in mony which hee refuseth to doe with other due damages according to Attachment Dat. Aprill 22nd 1675. . . . The Jury . . . founde for the plaint. One Hundred & Fifty pounds mony & cost of Court thirty Seven Shillings & ten pence. The Defendant appealed from this Judgement unto the next Court of Assistants & himselfe principall in three hundred pounds & mr John Richards & mr Edward Willis as Sureties in one hundred & Fifty pounds apeice acknowledged themselves respectiuely bound to . . . prosecute his appeale . . .
[ This case had been heard at the January session, 1674/75 (see above, p. 537). Sheafe appears to have argued that his expenditures on the property relieved him of his obligation to Rebecca Hawkins: the account which he presented at this time, presumably to substantiate this contention, is printed on p. 2, above. John Howlet testified (S. F. 1458.12) that he had bought from Sheafe, in May, 1673, a house and land formerly the property of Hawkins, paying 50l down and agreeing to pay 50l a *565year to a total of 350l — a sum considerably greater than the sales price recorded in Sheafe’s account.
A fragment of Sheafe’s Reasons of Appeal is preserved in S. F. 1458.17. The Court of Assistants (Records, i. 45) reversed the judgment of the lower court and granted the appellant costs. But Goodwife Hawkins did not give up the struggle. She had already petitioned the General Court in connection with this case, to judge from the following pronouncement made by that body in May, 1674 (Records of Massachusetts Bay, v. 8):
In ansr to the petition of Rebeckah Hawkins, the Court declares, that the assigment annext to her peticion is good in law to the party expressed assigned vnto.
A year after the Court of Assistants had found against her, we find the indefatigable goodwife petitioning the General Court as follows (S.F. 1507):
To the Honoble Goverr and Magistrates now Siting in the Genll Court in Boston October 13:1676
The Petition of Rebecca Hawkins
Humbly Sheweth that yor Poore Petitionr in May Last did profer a Petition to the Honoble Genll Court for an heareing and determination of the difference betweene mr Sampson Sheafe and yor Petitionr and the sd Court did then order and grant an hearing of the Said case at this Honord Court Now Sitting: Now yor Poore petitionr humbly requests the favor of yor Honors to Considr her poore and Low Condition and to grant her an hearing in this Court: for that she is very poore and cannot by a Course of Law obtaine her just and undoubted Right and desires also to Leave her whole concernes in this matter to yor Honors to decree what she Shall have from that Estate and Shall finally so Submitt to yor Honors determinacion herein: So Shall She for ever pray for yor Honrs &c
Rebeckah hakins
The published records of the General Court contain no mention of Rebecca Hawkins at either the May or the October session of 1676. References to two more of her abundant petitions appear in 1678 and 1680 (Massachusetts Bay Records, v. 207, 283); but whether they are connected with her dispute with Sheafe cannot be determined.
While Rebecca was carrying on her own lawsuits with Sheafe, her husband haled him into court again, in April, 1676 (see below, p. 684).]